       Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 1 of 8



 1   Brian C. Lake, Bar No. 020543
     Kendra Haar, Bar No. 030959
 2   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 3   Phoenix, AZ 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     BLake@perkinscoie.com
 5   KHaar@perkinscoie.com
     docketphx@perkinscoie.com
 6
     Attorneys for Defendant Performance Credit, LLC f/k/a Encore
 7   Credit Corp.
 8
 9
                               UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF ARIZONA
11
12
     Pablo A. Castellanos and Judith T.            No. 2:17-CV-02428-PHX-SPL
13   Castellanos, Husband and Wife,
14                        Plaintiffs,
                                                   DEFENDANT PERFORMANCE
15          v.                                     CREDIT, LLC F/K/A ENCORE
                                                   CREDIT CORP.’S CONTROVERTING
16   Encore Credit Corporation, et al.,            STATEMENT OF FACTS IN SUPPORT
                                                   OF ITS RESPONSE IN OPPOSITION
17                        Defendants.              TO PLAINTIFFS’ MOTION FOR
                                                   SUMMARY JUDGMENT &
18                                                 MEMORANDUM IN SUPPORT
19
20
21
22          Pursuant to Local Rule of Civil Procedure 56.1(b), Defendant Performance Credit,

23   LLC f/k/a Encore Credit Corp. (“Encore”) submit the below controverting statement of

24   facts in support of its opposition to the Motion for Summary Judgment (the “Motion”)

25   filed by Plaintiffs Pablo A. Castellanos and Judith T. Castellanos (“Plaintiffs”).

26          Plaintiffs’ Motion did not contain a separate statement of facts to which Encore

27   may respond, but the Motion does contain a section entitled “Statements of Undeputed

28   [sic] Facts.” [Doc. 83, Motion ¶¶ 85–93] This Controverting Statement of Facts draws
           Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 2 of 8



 1   from the Motion’s purported facts as a starting point and adds additional facts as
 2   necessary to fulfill its duty under LR 56.1(b).
 3   II.      ENCORE’S RESPONSE TO PLAINTIFFS’ STATEMENT OF
              UNDISPUTED FACTS:
 4
              The Motion sets forth a number of “facts” that cannot be characterized as material,
 5
     undisputed, or even facts.
 6
              1.    “The Defendants claim that the identity of the Lender and Note Holder is
 7
     ‘irrelevant.’ But the identity of the Lender/Note Holder/Beneficiary must be known to
 8
     enforce those contracts. The facts mandate the conclusion that Select Portfolio, MERS,
 9
     U.S. Bank as Trustee, Quality Loans and California Reconveyance, cannot foreclose.”
10
     [Doc. 83 (Mot.) ¶ 85]
11
              Encore’s Controverting Statement of Facts (“ECSOF”) ¶ 1: Deny. This
12
     paragraph asserts a legal position that is the root of Plaintiffs’ Complaint. This is not a
13
     material fact that can be admitted or denied, but rather a legal conclusion without facts
14
     offered in support. Further, this paragraph does not assert any wrongdoing by Encore.
15
16
              2.    “Without the Note and Deed of Trust, there would be no Loan and no
17
     controversy. Those two contracts must be enforced as written. ‘A valid contract must be
18
     given full force and effect even if its enforcement is harsh.’ Isaak v. Massachusetts Indem.
19
     Life Ins. Co., 127 Ariz. 581, 584, 623 P.2d 11, 14 (1981). A court may not ‘revise,
20
     modify, alter, extend, or remake’ a contract. A later interloper such as Select Portfolio,
21
     Quality Loans, California Reconveyance cannot override or alter the terms of the Note
22
     and Deed of Trust between the Castellanos and the purported Lender, Encore Credit
23
     Corp.; nor can the Court.”
24
                    a.     “When parties bind themselves by a lawful contract, in the absence of
25
                            fraud a courts must give to the contract as it is written, and the terms
26
                            . . . are conclusive . . . It is not within the province or power of the
27
28

                                                    -2-
       Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 3 of 8



 1                         court to alter, revise, modify, extend rewrite or remake an
 2                         agreement.”
 3   [Doc. 83 (Mot.) ¶ 86]
 4          ECSOF ¶ 2: Deny. This paragraph also asserts a legal position that is not a
 5   material fact that can be admitted or denied, but rather a legal conclusion without concrete
 6   facts proffered in support. No defendant has asked for the contracts to be rewritten.
 7   Further, this paragraph does not assert any wrongdoing by Encore.
 8
 9          3.     “Shattuck v. Precision-Toyota, Inc., 115 Ariz. 586, 588 (In Banc 1977)
10   (citation omitted). Indeed, even if Select Portfolio, Quality Loans, California Reconvenace
11   [sic] were Encore Credit Corp., successor, Select Portfolio, Quality Loans still could not
12   alter the contract terms without the Castellanos agreement.” [Doc. 83 (Mot.) ¶ 87]
13          ECSOF ¶ 3: Deny. This paragraph also asserts a legal position that is not a
14   material fact that can be admitted or denied, but rather a legal conclusion without concrete
15   facts proffered in support. No defendant has asked for the contracts’ terms to be altered.
16   Further, this paragraph does not assert any wrongdoing by Encore.
17
18          4.     “When the Deed of Trust discusses the servicer role, it uses entirely
19   different terminology, stating that the servicer “collect” payments. But when defining
20   Note Holder and describing the Lender’s interest in payments. The Deed of Trust uses the
21   words, ‘entitled to payment.’ Further each servicing transfer letter to the Castellanos
22   represented that the change of service had no effect on the terms and conditions of the
23   loan document.” [Doc. 83 (Mot.) ¶ 88]
24          ECSOF ¶ 4: Deny. This paragraph also asserts a legal position that is not a
25   material fact that can be admitted or denied. This statement references a contract that is
26   not submitted as evidence with this Motion. Further, this fact does not assert any
27   wrongdoing by Encore.
28

                                                  -3-
        Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 4 of 8



 1          5.     “The California Supreme Court recently met the ‘entitled to payment’ issue
 2   head-on, and drove home the same point the Castellanos make here: The borrow [sic]
 3   owes money not to the world at large but to a particular person or institution, and only the
 4   person or institution entitled to payment may enforce the debt by foreclosing on the
 5   security. . . .” [Doc. 83 (Mot.) ¶ 89 & (a)-(e)]
 6           ECSOF ¶ 5: Deny. This paragraph (and its subparagraphs) also asserts a legal
 7   argument, not a material fact that can be admitted or denied. This paragraph does not
 8   provide any facts upon which the Court may evaluate to decide Plaintiffs’ case. Further,
 9   this paragraph does not assert any wrongdoing by Encore.
10
11          6.     “Yvanova v New Century Mortg. Corp., 365 P.3d 845, 857-58 (Cal. 2016
12   (bold face added, italics in original). . . .” [Doc. 83 (Mot.) ¶ 90 & (a)-(d)]
13           ECSOF ¶ 6: Deny. This paragraph (and its subparagraphs) also asserts a legal
14   argument, not a material fact that can be admitted or denied. This paragraph does not
15   provide any facts upon which the Court may evaluate to decide Plaintiffs’ case. Further,
16   this paragraph does not assert any wrongdoing by Encore.
17
18          7.     “Another condition precedent to foreclose, is a default by the Borrower.
19   Even Defendants admit this. See Doc 25 at 31, 36, 160. A.R.S. § 33-807(A); In re
20   Kebkauoha-Alisa, 674 F. 3d 1082, 1093 (9th Cir. 2012) (failure to strictly follow all
21   conditions precedent to foreclose cause the Ninth Cir to VOID trustee’s sale).
22   Conspicuously absent from the Motion must fail. And because only the Lender can
23   declare that default, Defendants cannot pursue foreclosure even if one of them purported
24   to put on evidence of default.” [Doc. 83 (Mot.) ¶ 91]
25           ECSOF ¶ 7: Deny. This paragraph also asserts a legal argument, not a material
26   fact that can be admitted or denied. This paragraph does not provide any facts upon
27   which the Court may evaluate to decide Plaintiffs’ case. Further, this paragraph does not
28   assert any wrongdoing by Encore.

                                                   -4-
       Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 5 of 8



 1          8.     “All this evidence proves that no Defendant is the Lender/Note
 2   Holder/Beneficiary. The Ninth Circuit defines ‘Lender’ as ‘one who puts money at risk,’
 3   and whose ‘own money [is] at risk of Borrowers’ default.’ Easter v. American West
 4   Financial, 381 F. 3d 948, 957 (9th Cir. 2004). In the context of foreclosure, the California
 5   District Court recently confronted the issue of who is the ‘true or defacto lender’ in a
 6   transaction, and defined ‘lender’ as the one with ‘predominant economic interest in the
 7   loan. Consumer Financial Protection Bureau v. CashCall, Inc., 2016 WL 4820635 at *6
 8   (C.D. Ca. Aug. 31, 2016). According to the court, ‘[t]he key and most determinative
 9   factor is whether [the one claiming to be the lender] placed its own money at risk . . . or
10   whether the entire monetary burden and risk of the [] was borne by [another].’ ‘Indeed, as
11   the Ninth Circuit stated in Easter, ‘a lender is one who puts money at risk.’” Citing Easter,
12   381 F. 3d at 957.” [Doc. 83 (Mot.) ¶ 92]
13          ECSOF ¶ 8: Deny. This paragraph also asserts a legal argument, not a material
14   fact that can be admitted or denied. This paragraph does not provide any facts upon
15   which the Court may evaluate to decide Plaintiffs’ case. Further, this paragraph does not
16   assert any wrongdoing by Encore.
17
18          9.     “Certainly, no Defendant is the Lender, whose money is at risk. Nor has the
19   Trust or the Certificateholders/Owners of the Trust, suffered a loss as a result of any
20   default by the Castellanos. The Defendants cannot enforce the Castellanos’ Loan.” [Doc.
21   83 (Mot.) ¶ 93]
22          ECSOF ¶ 9: Deny. This paragraph also asserts a legal argument, not a material
23   fact that can be admitted or denied. This paragraph does not provide any facts upon
24   which the Court may evaluate to decide Plaintiffs’ case. Further, this paragraph does not
25   assert any wrongdoing by Encore.
26
27
28

                                                  -5-
        Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 6 of 8



 1   III.   ADDITIONAL MATERIAL FACTS REQUIRING THE DENIAL OF THE
            MOTION FOR SUMMARY JUDGMENT:
 2
 3          10.     Encore originated the loan in 2007, which Plaintiffs used to refinance the

 4   Property (the “Loan”). [Doc. 12, First Amended Complaint (“Compl.”) at ¶ 2]

 5          11.     Defendant Encore secured the loan by recording a Deed of Trust (“DOT”)

 6   with the Maricopa County Recorder’s Office (Instrument #2007-0156567). [Id. ¶ 12;

 7   Doc. 1-1, at Ex. 1; Request for Judicial Notice (“RJN”), Ex. C]

 8          12.     The DOT lists the Mortgage Registration System (“MERS”) as the

 9   beneficiary under the DOT. [Doc. 12 (Compl.) ¶ 16; RJN, Ex. C, at 1]

10          13.     Also, in 2007, Defendant Encore was acquired by Bear Stearns Residential

11   Mortgage Corporation (“Bear Stearns”). [Doc. 12 (Compl.) ¶ 2]

12          14.     In 2008, Bear Stearns failed and was sold to JP Morgan Chase. [Id.]

13          15.     Throughout the years, the loan went through a series of assignments to

14   various lenders and servicers. [See, e.g., Doc. 12 (Compl.) ¶¶ 21-28, 37-38, 41, 93-94]

15          16.     In January 2011, Defendant Encore assigned its interest in the Deed of Trust

16   and Note to the Property to U.S. Bank National Association. [Doc. 12 (Compl.) ¶¶ 39, 41;

17   RJN, Ex. B].

18          17.     The Complaint alleges that Encore sold the Castellanos’ mortgage loan

19   about four years earlier than this date. [Doc. 12 (Compl.) ¶ 41]

20          18.     At some point, Plaintiffs defaulted on the Loan. [See generally Doc. 12

21   (Compl.) ¶¶ 96-98 (discussing notice of default and not challenging the fact that a default

22   occurred); Doc. 65 (Aug. 10, 2018 Order) at 1]

23          19.     The first Notice of Trustee’s Sale was recorded in the Maricopa County

24   public records office by California Reconveyance Company on January 19, 2011 as

25   instrument number 20110053804, which was cancelled in May 2011 by instrument

26   number 20110421682. [RJN, Exs. D & E]

27          20.     By 2016, the defendant-in-possession of the Loan at that time began the

28   foreclosure process again, after Plaintiffs had received several notices of trustees’ sale

                                                  -6-
       Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 7 of 8



 1   documents from January 2011 through October 2015. [See, e.g., Doc. 12 (Compl.) ¶¶ 78,
 2   87, 88-92, 108]
 3            21.   On January 15, 2016, a fifth notice of trustee’s sale was recorded by the
 4   then-defendant-in-possession of the Loan, Quality Loan Service Corporation, scheduling a
 5   sale of the Property on April 19, 2016. [Doc. 12 (Compl.) ¶ 151; Doc.1-1, Ex. 35; RJN,
 6   Ex. F]
 7            22.   The Plaintiffs did not take any action to enjoin the trustee’s sale, and the
 8   sale moved forward. [See generally Doc. 12 (Compl.) (containing no allegations that
 9   Plaintiffs took any actions to enjoin the trustee’s sale); See also Doc. 64 (Aug. 9, 2018
10   Order) at 2]
11            23.   The Property was sold at a trustee’s sale on July 20, 2016. [Doc. 12
12   (Compl.) ¶ 168; RJN, Ex. A]
13            24.   Encore was not involved in the trustee’s sale of the Property. [Doc. 12
14   (Compl.) ¶ 168; RJN, Ex. A]
15            25.   Title to the Property was conveyed to Defendant U.S. Bank, N.A. on July
16   28, 2016. [RJN, Ex. A]
17            26.   On July 20, 2017, Plaintiffs filed an action against several lenders and loan
18   servicers for claims arising from the foreclosure of their home, a residential property
19   located at 16405 South 43rd Place, Phoenix, AZ 85048 (the “Property”). [Doc. 1,
20   Complaint]
21   DATED: December 20, 2018                        PERKINS COIE LLP
22                                                   By: s/ Kendra L. Haar
23                                                       Brian C. Lake
                                                         Kendra L. Haar
24                                                       2901 N. Central Ave., Ste. 2000
                                                         Phoenix, Arizona 85012-2788
25
                                                     Attorneys for Defendant Performance
26                                                   Credit, LLC f/k/a Encore Credit Corp.
27
28

                                                   -7-
        Case 2:17-cv-02428-SPL Document 87 Filed 12/20/18 Page 8 of 8



 1                                CERTIFICATE OF SERVICE
 2                 I hereby certify that on December 20, 2018, I electronically transmitted the
 3   attached documents to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5    Daniel Price Crane                              Jacob Alexander Maskovich
 6    Bryan Cave LLP                                  Bryan Cave LLP
      dan.crane@bryancave.com                         jamaskovich@bryancave.com
 7    Attorney for JP Morgan Chase Bank NA            Attorney for JP Morgan Chase Bank NA
 8    Melissa Robbins Coutts                          Judith T Castellanos
 9    Devan E. Michael                                judy.castellanos@hotmail.com
      McCarthy Holthus LLP
10    mcoutts@mccarthyholthus.com                     Plaintiffs Pro Se
      dmichael@mccarthyholthus.com
11
      Attorney for Quality Loan Servicing
12    California Reconveyance Company
13
                   I hereby certify that on December 20, 2018, I served the attached document
14
     by first class mail on Judge Steven P. Logan, United States District Court of Arizona, 401
15
     West Washington Street, Phoenix, Arizona 85003-2118.
16
                   I hereby certify that on December 20, 2018, I served the attached document
17
     by first class mail on the following:
18
19                              Judith T Castellanos
                                Pablo A Castellanos
20                              16809 S 44th St.
                                Phoenix, AZ 85048
21
                                Plaintiffs Pro Se
22
23
                                         s/Susan Carnall
24
     142497779.2
25
26
27
28

                                                    -8-
